TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        NO. 03-09-00410-CR



                                      Daniel Veley, Appellant

                                                   v.

                                   The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
          NO. C-1-CR-08-211383, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due November 19, 2009. The brief has not been received, no

extension of time has been requested, and appellant’s retained attorney, John L. Fritz, did not

respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal.

See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations.

A record from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than February 26, 2010. See Tex. R. App. P. 38.8(b)(3).


Before Justices Patterson, Puryear and Henson

Abated

Filed: January 28, 2010

Do Not Publish